PER CURIAM:
Bridget Allen appeals the district court’s order granting the Defendant’s motion to dismiss her civil rights and employment discrimination action filed under 42 U.S.C. §§ 1981, 1985, 1986 (2000). We have reviewed the record and conclude the district court did not abuse its discretion or discriminate when it dismissed Allen’s complaint before holding a pre-trial conference under Fed.R.Civ.P. 16(a). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argu*542ment would not aid in the decisional process.

AFFIRMED